Howell, J.
This is an action of looundary to which the prescription of ten years is opposed.
•The'record shows that on the 20th March, 1852, J, E. Loreilhe sold lot number one in square number one, Greenville, to the defendant, Calvo, according to a plan drawn by C. Giroux and A. Castaing, dated 15th January, 1852, and on the same day, and by the same plan, sold the adjoining lots, numbers 2 and 3, in said square, to Joseph Damonte, who, on the 5th July, 1866, sold them to plaintiff according to the same plah, each act of sale specifying the dimensions of the lots. On the 5th November, 1852, at the request and in the presence of both proprietors, B. Buisson, who made the original plan of Greenville in 1836, made a survey of their respective properties, to which no objection was made, and according to which W. H. Williams, parish surveyor and witness for plaintiff, says the line complained of is correctly located, and i t is shown that defendant and plaintiff’s vendor have occupied in accordance therewith ever since. Whether there was error or not in Buisson’s survey, the uninterrupted possession of defendant for moré than ten years, adversely topláiñfciff’s pretension, prescribes the action of the latter for correcting the boundary. C. C. 849.
The Qourt did not err in admitting the report of Buisson in connection with his testimony.
; It is therefore ordered that the judgment appealed from be reversed and that there be judgment in favor of defendant, with costs in both courts.